Citation Nr: 0713601	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  02-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
condition, to include the residuals of frostbite.

2. Entitlement to service connection for arthritis of the 
great toe of the right foot.


REPRESENTATION

Veteran represented by:	Kent R. Minshall, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2003. A transcript of this hearing has been 
associated with the claims file.

In May 2004, these matters were the subject of a Board 
decision and remand, in which the claim to reopen the 
previously denied claim for service connection for a 
bilateral foot condition, to include the residuals of 
frostbite, was granted and then remanded along with the claim 
for service connection for arthritis of the great right toe.  

FINDINGS OF FACT

1. The veteran has a current pes planus condition that was 
incurred in service, but does not have residuals of frostbite 
related to service.

2. The veteran's right great toe arthritis is not related to 
his period of service.


CONCLUSIONS OF LAW

1. A pes planus condition was incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2. Arthritis of the great toe of the right foot was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2001 
and May 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that a specific request that the 
veteran provide any information or evidence in his possession 
that pertained to the claim was only provided to the veteran 
after the initial unfavorable decision in this case, rather 
than prior to the initial decision as typically required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the appellant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  A VCAA-compliant letter was issued to the 
veteran in May 2004.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a statement of the case to the 
veteran in December 2006.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  To the extent that the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following evidence has been associated with the claims file: 
the veteran's service medical records, VA medical treatment 
records, VA compensation and pension examination tests, 
private post-service medical treatment records, the veteran's 
testimony at his May 2003 Board hearing, lay statement 
submitted on the veteran's behalf, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.



II. Service Connection

The veteran argues that he his entitled to service connection 
for a bilateral foot condition, including residuals of 
frostbite, and arthritis of the great toe of the right foot.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. § 1111.

In the instant case, the veteran's service medical records 
indicate that on January 1951 entrance examination, the 
veteran was noted to have a a normal clinical evaluation of 
the feet, and no foot condition was noted.  A December 1951 
note indicates that the veteran complained of pain in both 
feet and hands.  A February 1952 note indicates that the 
veteran was diagnosed as having a common cold, and frost bite 
on the upper left foot, dorsal.  A March 1952 note indicates 
that the veteran was admitted to the hospital on March 15, 
and discharged on March 26, for acute bronchitis.  A June 
1952 orthopedic outpatient note indicates that the veteran 
complained of bilateral ankle; pain with standing and 
marching.  The veteran's feet were noted to have first degree 
pes planus, and the examiner suggested arch supports and no 
combat boots for one week.  A second June 1952 note indicates 
that the veteran had no appreciable improvement since using 
the arch supports, and that he had slight tenderness over 
each metatarsal.  On June 1952 X-ray examination, films of 
both feet showed no significant joint or bone abnormality.  A 
third June 1952 note indicates that the veteran's feet had 
improved since wearing supports, and the examiner suggested 
that the veteran continue to wear supports in low quarters 
and boots.  On January 1953 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
his feet and no residuals of frostbite or any other foot 
problems were noted.

The veteran was afforded a VA examination in September 1956, 
in part for complaints of pain in the left foot and leg.  On 
examination of the veteran's feet, the examiner was requested 
to describe objective evidence of pain at rest and on 
manipulation, rigidity, spasms, circulatory disturbance, 
swelling, callous, strength, mobility, ankles, feet, toes, 
and limitation in degrees.  The veteran was not noted to have 
any problems with either foot, and was noted to have a normal 
examination of the feet.

In June 1980, the veteran complained of pain and burning in 
the left foot between the fourth and fifth toes.  The veteran 
was diagnosed as having athlete's feet.  

On VA examination in November 1984, the veteran was noted to 
have peripheral pulses palpable and no ankle edema.  In 
December 1984, the veteran was treated for complaints of 
stubbing his right little toe.  X-rays of the right foot 
revealed no evidence of fracture, dislocation, or any other 
acute bony abnormality, and a plantar calcaneal spur was 
identified.  The X-ray interpretation noted degenerative 
joint disease.

VA medical notes dated January 1999 to July 2005 indicate 
repeated visits to a VA podiatry clinic, with complaints of 
painful elongated toenails that limited ambulation due to 
pain and pressure from shoes.  Such records indicate 
consistent diagnoses of the following: onychomycosis 1-5, 
bilateral; non-insulin dependent diabetes mellitus; 
peripheral neuropathy; and pulmonary vascular disease.  These 
records also consistently indicate treatment of debridement 
of all ten nails in both thickness and length, times ten, and 
diabetic foot care education.    

In October 1999, the veteran was also noted to have pain with 
palpation to the submetatarsal heads of the right foot, and 
was diagnosed as having metatarsalgia of the right foot.  The 
veteran was treated with two removable metatarsal pads for 
use with right plantar metatarsal pain.

In February 2000, the veteran, in addition to complaining of 
long and painful nails, complained of ankle swelling, with 
pain at his right hallux.  The veteran was treated with 
debridement of hyperkeratoic tissue of the right hallux.  A 
February 2000  
X-ray report of the right foot notes mild degenerative 
changes about the first metatarsophalangeal joint.

February and March 2004 notes indicate that the veteran 
complained of spraining his ankle after slipping on ice, that 
his right foot was placed in an air cast, and that since then 
he had had pain with weight bearing or range of motion 
involving his ankle.  On examination, there was minimal 
swelling over the dorsal surface, mildly decreased range of 
motion, mainly with plantar flexion and dorsiflexion, and 
some tenderness to palpation on the lateral malleolus and 
just inferior and anterior.  The veteran was diagnosed as 
having a sprained right ankle and diabetes mellitus.

A June 2004 VA podiatry clinic note indicates that the 
veteran presented for diabetic foot and nail care, and that 
he stated that he had frostbite on his feet and toes years 
ago, and that his feet and toes burned while he was resting.  
The diagnoses included onychomycosis, 1-5 bilaterally, and 
non insulin dependent diabetes mellitus with neuropathy.

At an October 2004 VA examination, the following was noted: 
there was flat foot, a little lost arch, a little metatarsal 
pain; there were no callosities on the bottom of the foot; 
there were no hammer or clawing of the toes; Achilles and 
heals were not in valgus; the veteran did have pronation when 
he ambulated barefoot.  On examination of the left foot, the 
following was noted: it was the same, with lost arch with 
pain and tenderness over the arch and metatarsal pain; there 
were no callosities; there was mild pronation with ambulation 
as well; there was no other swelling or deformity in the 
toes.  The veteran was diagnosed as having bilateral pes 
planus with metatarsalgia.  The examiner opined that any 
relation of the veteran's current flat feet symptomatology 
going way back to 1952 would be purely speculative at that 
point in time.

At a November 2004 VA orthopedic examination, the veteran was 
noted to have minimal arthritis in the great toes of both 
feet, and a history of foot pain and some treatment for flat 
feet in the service.  On physical examination, the following 
was noted: the veteran was ambulating with a cane and a bit 
of a limp on the right side; he had minimal toe pain, 
tenderness, and soreness; there was no swelling or deformity 
to the toe; he could dorsal flex 40 degrees and plantar flex 
about 20 degrees with pain just at the extremes of motion; 
review of X-rays again showed minimal arthritis of the great 
toes of both feet.  The veteran was diagnosed as having 
arthritis, metaphalangeal joint, right great toe.  The 
examiner concluded that, after reviewing the record and the 
fact that the veteran had arthritis in both great toes, it 
was not likely that his arthritis in his right great toe was 
related to his service-connected condition, but was rather a 
natural-occurring phenomenon.  

On VA examination in December 2006, there was no warmth or 
swelling; the foot was cold to touch, as you extended 
distally to the toes; there was a partial amputation of the 
second toe, the distal one-third, which was well-healed; 
there was no hair present on the foot; there were crumbly 
toenails thickened with yellowish discoloration; dorsalis 
pedals pulse and posterior tibialis pulse were barely 
palpable; there were no ulcerations present; there was 
tenderness over the dorsal aspect of the foot with deep 
palpation; range of motion of the right great toe revealed 40 
degrees of flexion and 60 degrees of extension; there was 
slight loss of arch with some tenderness with deep palpation 
of the medial arch area; and there was no claw foot 
deformities.  On examination of the left foot, the following 
was noted: there was absent sensation with monofilament 
testing of the planter aspects of the foot and of all digits, 
up to and including the ankle area; there was vibratory sense 
absent tested at all metatarsal heads and also at the lateral 
and medial malleolus; proprioception was absent; there was 
some tenderness over the dorsal aspect of the foot with deep 
palpation; range of motion of the great toe revealed flexion 
to 40 degrees and extension to 70 degrees, which caused pains 
at the dorsal aspect of the foot; the Achilles reflex was a 
grade 1 out of 2; and there was slight loss of the arch of 
the medial aspect with tenderness with deep palpation.  It 
was also noted that the veteran did not have any calluses 
present on the bottom of the feet, the Achilles were not in 
valgus, and there was mild pronation with left and right foot 
ambulation.  The veteran was diagnosed as having bilateral 
pes planus with metatarsalgia, and residuals of frostbite of 
both feet.  The VA examiner noted the following: that the 
veteran was first treated for flat feet with metatarsalgia 
with arch supports and was diagnosed in June 1952; that the 
medical reports showed follow up for the foot pains and good 
results with arch supports; that there was no documentation 
of any type of treatment for frostbite; that the veteran was 
diagnosed with diabetes mellitus type 2 in 1986, which was 
responsible for the amputation of his toe, and contributed to 
the veteran's symptoms of numbness and tingling in the feet; 
and that the veteran also had a history of peripheral 
vascular disease.  The examiner opined that it would be pure 
speculation to determine if the veteran's current conditions 
of numbness and tingling were related to any problems that 
the veteran had in the military, which included frostbite and 
bilateral pes planus, because of the fact that the veteran 
had diabetes, and the symptoms overlapped.

The veteran also submitted December 2005 and April 2006 
statements from A.T., with whom the veteran served, which 
indicate that the veteran was hospitalized for two to four 
weeks in Germany due to injury from frostbite, and that 
afterward he had difficulty walking and problems with his 
legs.

After a review of the record, the Board finds, with respect 
to pes planus, that the evidence of service connection is in 
relative equipoise.  However, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claims for residuals of frostbite and 
right great toe arthritis.

With respect to pes planus, the Board notes that the veteran 
received in-service treatment for a diagnosis of pes planus.  
The records indicate that the veteran's pes planus symptoms 
improved with arch supports, after June 1952, there were no 
further records of complaints of or treatment for pes planus 
symptoms, and that no pes planus was noted on January 1953 
separation examination, at which time the veteran was noted 
to have had a normal clinical evaluation of the feet.  The 
medical record also contains a normal evaluation of the feet 
on VA examination in September 1956, with no pes planus 
noted, and is negative for any post-service treatment of pes 
planus or any related condition until 1999.  However, pes 
planus was noted on October 2004 and December 2006 VA 
examinations.  The October 2004 VA examiner opined that any 
relation of the veteran's current flat feet symptomatology 
going way back to 1952 would be purely speculative.  The 
December 2006 examiner, while noting that the veteran was 
first treated for flat feet with arch supports and was 
diagnosed in June 1952, opined that it would be pure 
speculation to determine if the veteran's current conditions 
of numbness and tingling were related to any problems that 
the veteran had in the military, which included frostbite and 
bilateral pes planus.  Thus, the December 2006 VA examiner, 
while not opining that the veteran's numbness and tingling 
were related to his flat feet, after reviewing the record, 
acknowledged a diagnosis of flat feet dating to the veteran's 
period of service.  In light of the October 2004 and December 
2006 examination reports, the veteran's in-service diagnosis 
of and treatment for pes planus, his current diagnosis of pes 
planus, and resolving doubt in the veteran's favor, the Board 
finds that the veteran has a current pes planus condition 
that was incurred in service.

However, the Board finds that residuals of frostbite or any 
foot disability other than pes planus have not been showed to 
be related to service.

The Board notes the single February 1952 note indicating 
frost bite on the upper left foot, dorsal, as well as the 
statement by A.T. that the veteran was hospitalized for two 
to four weeks in Germany due to injury from frostbite, and 
that afterward he had difficulty with his walking and 
problems with his legs.  However, aside form the February 
1952 note, there is no further indication of any diagnoses, 
treatment or complaints of frostbite in the service, despite 
subsequent complaints of and treatment for other feet 
problems in-service.  Also, neither the January 1953 
separation examination nor the September 1956 VA examination 
note any residuals of frostbite or any other foot condition, 
and evaluation of the feet on both examinations was noted to 
be normal.  The veteran was also treated for foot problems in 
June 1980, November 1984, and December 1984, and in none of 
these records of treatment was the veteran noted to have any 
residuals of frostbite, or to have given a history of 
residuals of frostbite.  Treatment for the veteran's current 
chronic feet condition, including painful elongated toenails 
that limit ambulation due to pain and pressure from shoes and 
onychomycosis with burning and tingling, is not noted in the 
medical record until January 1999 VA medical treatment 
records, when the veteran was first noted to receive 
treatment for his diabetic foot condition.

Also, VA podiatry clinic notes dated from January 1999 to 
July 2005 consistently relate the veteran's foot problems to 
his diabetes mellitus, and consistently note treatment to be 
related to diabetic foot care.  Despite numerous visits to 
the VA podiatry clinic during this period for treatment of 
his current foot condition, no history of any frostbite was 
noted to have been given by the veteran until June 2004, 
which is more than 50 years after his separation from 
service.  Furthermore, there is no medical opinion or 
diagnosis in any of these VA podiatry notes relating any of 
the veteran's foot problems to in-service frostbite.

The Board notes the December 2006 VA examination report 
indicating a diagnosis of residuals of frostbite, and 
indicating that it would be pure speculation to determine if 
the veteran's current conditions of numbness and tingling 
were related to any problems that the veteran had in the 
military, which included frostbite and bilateral pes planus, 
because of the fact that the veteran had diabetes, and the 
symptoms overlapped.  However, as the examiner declined to 
opine that it was at least as likely as not that the veteran 
had a foot condition that was the result of active service or 
frostbite to his feet, the Board does not find this opinion 
to be competent medical evidence linking any current foot 
condition to the veteran's period of service.

In light of the lack of any medical opinion or other medical 
evidence linking the veteran's problems specifically to 
frostbite or service, the length of time between service and 
the period when treatment for the veteran's current foot 
problems began, the negative January 1953 and September 1956 
findings for any foot condition, and the lack of any post-
service finding of frostbite residuals in the more than 45 
years between the veteran's period of service and the 
beginning of his diabetes-related foot treatment, the Board 
finds a preponderance of the evidence to be against any 
finding of frostbite residuals related to service.

Finally, with respect to the veteran's claim of arthritis of 
the right great toe, the record does not reflect that any 
such condition was incurred in service or is related to a 
condition incurred in-service.  On June 1952 in-service X-ray 
examination, films of both feet showed no significant joint 
or bone abnormality.  Also, January 1953 separation 
examination and September 1956 VA examination note normal 
evaluations of the feet.  Degenerative joint disease of any 
part of the veteran's right foot was not noted until December 
1984, more than 30 years after the veteran's period of 
service, on X-ray examination of a possible fracture of his 
right fifth toe.  Also, the November 2004 VA examiner 
specifically opined that it was not likely that the veteran's 
arthritis in his right great toe was related to his service-
connected condition, but was rather a natural-occurring 
phenomenon.  Furthermore, there is no medical opinion or 
other medical evidence of record indicating a link between 
the veteran's right great toe arthritis and his period of 
service.  Thus, the Board finds that a relationship between 
right great toe arthritis and service has not been shown in 
the instant case.

Accordingly, service connection is warranted for pes planus, 
but not for residuals of frostbite or arthritis of the right 
great toe.

Although the veteran may believe that he currently suffers 
disabilities related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, to the extent 
that the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.




ORDER

Entitlement to service connection for pes planus is granted.

Entitlement to service connection for arthritis of the great 
toe of the right foot is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


